DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the seat" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 12 are rejected for depending from indefinite claim 10.  
Claim 14 recites the limitation "the trigger sprayer" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-20 are rejected for depending from indefinite claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-5, 7, and 13-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tasaki (US 4,819,835).
Regarding claim 1, Tasaki teaches a trigger sprayer (fig. 1), comprising 
a body (6), comprising a base (5); a delivery nozzle (2); a pumping chamber (36); an inlet hole (37) in communication with the pumping chamber (fig. 2); an outlet hole (32, which is an outlet of tube, 31) in communication with the pumping chamber (fig. 2 - via chamber 34 and openings 37 and 38); 
an outlet duct, comprising a first vertical section (34) in communication with the outlet hole (fig. 2); a second vertical section (39) in communication with the first vertical section (fig. 2); and a horizontal section (45) in communication with the delivery nozzle (fig. 2); wherein the first vertical section is disposed below the second vertical section (fig. 2), and the first vertical section has a smaller diameter than the diameter of the second vertical section (fig. 2); 
a plunger (12) positioned in the pumping chamber (fig. 2); 
a trigger lever (3) hinged to the body and to the plunger (fig. 2); 
a precompression system (40) seated in the outlet duct (col. 5, ln. 45-48; fig. 2), the precompression system comprising: a piston (42) housed in the second vertical section (fig. 2); and a spring (43/44) holding the piston in the second vertical section (fig. 2), wherein, the piston of the system of precompression is configured and arranged to permit a fluid to pass around an exterior surface of the piston upon actuation of the trigger sprayer (col. 5, ln. 45-54; fig. 2 - valve flange is biased by elastic portion 44 and connected end 43 into a seated position on the seat 41, but upon operating the trigger fluid pressure acting on the valve 40 will push the valve flange upward and fluid will pass around the exterior surface of the flange).
claim 2, Tasaki teaches the trigger sprayer described regarding claim 1; and further wherein the piston and the spring are a unitary component (fig. 2).  
Regarding claim 3, Tasaki teaches the trigger sprayer described regarding claim 1; and further wherein the first vertical section and horizontal section are at a right angle to each other (fig. 2).
Regarding claim 4, Tasaki teaches the trigger sprayer described regarding claim 1; and further wherein the first vertical section is located behind the pumping chamber (fig. 2).
Regarding claim 5, Tasaki teaches the trigger sprayer described regarding claim 1; and further wherein the horizontal section is located above the pumping chamber (fig. 2).
Regarding claim 7, Tasaki teaches the trigger sprayer described regarding claim 1; and further comprising an outlet valve (35) cooperating with the inlet hole (col. 5, ln. 31-32; fig. 2).
Regarding claim 13, Tasaki teaches the trigger sprayer described regarding claim 1; and further wherein the first vertical section and the second vertical section are parallel (fig. 2) and axially offset (fig. 2 - an axis bisecting the first vertical section in a direction normal to its length is axially offset from an axis bisecting the second vertical section in a direction normal to its length).   
Regarding claim 14, Tasaki teaches a sprayer (fig. 1), comprising 
a body (6), comprising a base (5); a delivery nozzle (2); a pumping chamber (36); an inlet hole (37) in communication with the pumping chamber (fig. 2); an outlet hole (32, which is an outlet of tube, 31) in communication with the pumping chamber (fig. 2 - via chamber 34 and openings 37 and 38); 
an outlet duct, comprising a first vertical section (34) in communication with the outlet hole (fig. 2); a second vertical section (39) in communication with the first vertical section (fig. 2); and a horizontal section (45) in communication with the delivery nozzle (fig. 2); wherein the first vertical 
a plunger (12) positioned in the pumping chamber (fig. 2); 
a precompression system (40) seated in the outlet duct (col. 5, ln. 45-48; fig. 2), the precompression system comprising: a piston (42) housed in the second vertical section (fig. 2); and a spring (43/44) holding the piston in the second vertical section (fig. 2), wherein, the piston of the system of precompression is configured and arranged to permit a fluid to pass around an exterior surface of the piston upon actuation of the trigger sprayer (col. 5, ln. 45-54; fig. 2 - valve flange is biased by elastic portion 44 and connected end 43 into a seated position on the seat 41, but upon operating the trigger fluid pressure acting on the valve 40 will push the valve flange upward and fluid will pass around the exterior surface of the flange).
Regarding claim 15, Tasaki teaches the sprayer described regarding claim 14; and further comprising an actuator (3) associated with the plunger (fig. 2).  
Regarding claim 16, Tasaki teaches the sprayer described regarding claim 15; and further a trigger lever (3) hinged to the body and to the plunger (fig. 2).
Regarding claim 17, Tasaki teaches the sprayer described regarding claim 14; and further wherein the piston and the spring are a unitary component (fig. 2).
Claims 1, 6, 14, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tasaki, in an alternative interpretation.
Regarding claim 1, Tasaki, in an alternative interpretation, teaches a trigger sprayer (fig. 1), comprising 

an outlet duct, comprising a first vertical section (34) in communication with the outlet hole (fig. 2); a second vertical section (39) in communication with the first vertical section (fig. 2); and a horizontal section (45) in communication with the delivery nozzle (fig. 2); wherein the first vertical section is disposed below the second vertical section (fig. 2), and the first vertical section has a smaller diameter than the diameter of the second vertical section (fig. 2); 
a plunger (12) positioned in the pumping chamber (fig. 2); 
a trigger lever (3) hinged to the body and to the plunger (fig. 2); 
a precompression system (40) seated in the outlet duct (col. 5, ln. 45-48; fig. 2), the precompression system comprising: a piston (42) housed in the second vertical section (fig. 2); and a spring (43/44) holding the piston in the second vertical section (fig. 2), wherein, the piston of the system of precompression is configured and arranged to permit a fluid to pass around an exterior surface of the piston upon actuation of the trigger sprayer (col. 5, ln. 45-54; fig. 2 - valve flange is biased by elastic portion 44 and connected end 43 into a seated position on the seat 41, but upon operating the trigger fluid pressure acting on the valve 40 will push the valve flange upward and fluid will pass around the exterior surface of the flange).
Regarding claim 7, Tasaki, in an alternative interpretation, teaches the trigger sprayer described regarding claim 1; and further comprising an inlet valve (35) cooperating with the inlet hole (col. 5, ln. 31-32; fig. 2).
Regarding claim 14, Tasaki, in an alternative interpretation, teaches a sprayer (fig. 1), comprising 

an outlet duct, comprising a first vertical section (34) in communication with the outlet hole (fig. 2); a second vertical section (39) in communication with the first vertical section (fig. 2); and a horizontal section (45) in communication with the delivery nozzle (fig. 2); wherein the first vertical section is disposed below the second vertical section (fig. 2), and the first vertical section has a smaller diameter than the diameter of the second vertical section (fig. 2); 
a plunger (12) positioned in the pumping chamber (fig. 2); 
a precompression system (40) seated in the outlet duct (col. 5, ln. 45-48; fig. 2), the precompression system comprising: a piston (42) housed in the second vertical section (fig. 2); and a spring (43/44) holding the piston in the second vertical section (fig. 2), wherein, the piston of the system of precompression is configured and arranged to permit a fluid to pass around an exterior surface of the piston upon actuation of the trigger sprayer (col. 5, ln. 45-54; fig. 2 - valve flange is biased by elastic portion 44 and connected end 43 into a seated position on the seat 41, but upon operating the trigger fluid pressure acting on the valve 40 will push the valve flange upward and fluid will pass around the exterior surface of the flange).
Regarding claim 18, Tasaki, in an alternative interpretation, teaches the sprayer described regarding claim 14; and further comprising an inlet valve (35) cooperating with the inlet hole (col. 5, ln. 31-32; fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

Claims 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tasaki in view of Buti (US 2006/0054642).
Tasaki discloses the trigger sprayer described regarding claim 1. Tasaki does not disclose the seat comprises an opening through the body to atmosphere.
Buti teaches a trigger sprayer (10), comprising a body (9), comprising a base (11); a delivery nozzle (15); a pumping chamber (20); an inlet hole (34) in communication with the pumping chamber (fig. 2); an outlet hole (35) in communication with the pumping chamber (fig. 2); an outlet duct (38), comprising a vertical section (38’) in communication with the outlet hole (par. 52) and a horizontal section (38”) in communication with the vertical section (fig. 2) and with the delivery nozzle (par. 53; fig. 2); a plunger (33) positioned in the pumping chamber (par. 50; fig. 2); and, a trigger lever (29) hinged to the body and to the plunger (par. 44; fig. 2).  Buti further teaches an opening (39) through the body to atmosphere (par. 54) with a closure cap (40) plugging the opening (par. 54). Buti further teaches that this opening allows the sprayer body to be produced in a single piece by injection molding (par. 54).
It would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Tasaki to include an opening through the body to atmosphere, as taught by Buti, to facilitate production of the body by injection molding, and to then plug this opening with a closure cap to prevent fluid from leaking.  Modifying the sprayer body of Tasaki to include such an opening and closure cap would also result in the spring abutting the closure cap and would provide the further advantage of allowing access to the pre-compression system for repairs.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 8 and 9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 6, respectively, of prior U.S. Patent No. 10,315,208.  This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 10-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,315,208. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the recited limitations as set forth in claims 1-7 and 10-20 of the instant application are included in claims 1-10 of U.S. Patent No. 10,315,208.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Foster et al. (US 5,628,434), Inaba et al. (US 2008/0191061), and Yanagida (US 2002/0008164) all disclose trigger sprayers having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752